THE COURT.
In his petition for a rehearing, the defendant reveals that he shares a misunderstanding of the duty resting upon this department, with respect to the writing of opinions, that is so widely held that it calls for a comment. Referring to the pronounced silence in our opinion, *912on a proposition he had argued, the defendant stated: “a proper consideration for the parties and this Court’s duty to declare the law would seem to require some comment on the question posed."
Throughout the past 25 years, “this court" has recognized a duty “to declare the law" in only a very limited number of cases.  To begin with, the requirement of article VI, section 24, of the state Constitution, that “all decisions of the Supreme Court and of the district courts of appeal shall be given in writing, and the grounds of the decision shall be stated" obviously does not apply to us. Moreover, rule 6, of the rules adopted by the Judicial Council for the government of appellate departments, declares that “The judges of the Appellate Department shall not be required to write opinions in any cases decided by them, but may do so whenever they deem it advisable or in the public interest.
We sympathize with the desire of counsel, who have earnestly argued a question, to have us explain how we arrived at an adverse answer. The number of cases that come before us is so great, however, that, as a rule, we cannot gratify the understandable desire of counsel, for writing an opinion often takes more time than arriving at it. Our system of conference, before and after the call of the calendar, reduces to near the vanishing point the danger of one-man decisions, or decisions made without considering the points and authorities advanced.
Now and then a case comes before us involving a question that is little likely to be solved, at any early time, by either the Supreme Court or one of the District Courts of Appeal, but which will frequently reappear before the more than 80 municipal court judges whose judgments come to us on appeal. Examples readily come to mind: the unlawful detainer actions under the rent regulations; violations of' a newly created offense punishable only as a misdemeanor. In this class of cases we recognize a duty “to declare the law." Even in such cases we feel under no duty to comment, on every contention that may be made. We do not believe that we should follow practices that add unnecessarily to the number of lawbooks that the profession must buy and provide shelves to house.